Colombo v State of New York (2016 NY Slip Op 00324)





Colombo v State of New York


2016 NY Slip Op 00324


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-09594

[*1]Rose Colombo, etc., appellant, 
vState of New York, respondent. (Claim No. 121761)


Rose Colombo, Port Jefferson Station, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Won S. Shin and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In a claim, inter alia, to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Lynch, J.), dated June 24, 2013, which granted the defendant's motion pursuant to CPLR 3211(a) and Court of Claims Act § 10 to dismiss the claim.
ORDERED that the order is affirmed, with costs.
The requirements of Court of Claims Act § 10(3) as to when a notice of claim or claim is to be filed are strictly construed. A failure to comply with those requirements is a jurisdictional defect that compels dismissal of the claim (see Welch v State of New York, 286 AD2d 496, 497-498). Here, the Court of Claims correctly determined that the claim was untimely, and properly granted the defendant's motion to dismiss the claim (see Bennett v State of New York, 106 AD3d 1040, 1040-1041; Prisco v State of New York, 62 AD3d 978, 978).
The parties' remaining contentions need not be addressed in light of our determination.
BALKIN, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court